The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 to 19, 23 to 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/134820 in view of “Silane Coupling Agents” by Shin Etsu.
	The WO reference teaches a photosensitive composition that includes a photo-sensitive component (see page 14, lines 15 and on, page 19, lines 1 and on, page 39, lines 21 and on), a polysiloxane having the formula (Ia) (see page 29, lines 15 and on) as well as formula (Ib) in claim 15 (see page 30, lines 16 and on).  This includes a solvent (page 8, lines 15 and on).  This meets each of claimed (I), (II) and (IV) in claims 14 and 15.  
	The WO reference teaches that hollow silica can be included in this composition (page 32, line 18).  It also teaches the presence of a silane coupling agent (page 34, lines 33 and on).  
	This differs from that claimed in that this does not specifically teach that the hollow silica particles are hydrophobic.
	As is well known in the art, silane coupling agents are commonly added to poly-meric composition to improve the interaction between an inorganic filler and the polymer per se (in this instance the polysiloxane).
	To this extent please see the attached Silane Coupling Agents document.  This teaches that silane coupling agents are intended to bond with both organic and inorgan-ic material as a means of improving adhesion and mechanical strength.  See page 3.  This also teaches the various ways in which coupling agents are intended to interact will a filler such as silica (page 5) and the benefits thereof, including hydrophobization.  
	As such, upon reading the term “silane coupling agent” in the teachings of the WO reference, one having ordinary skill in the art would have found it obvious to use such a coupling agent as a surface treatment agent for the silica therein, specifically the hollow silica, in an effort to use such coupling agents in a manner that would result in improved adhesion, mechanical strength and dispersibility.  In this manner the skilled artisan would have found the claimed hydrophobic hollow silica particle to have been obvious over the WO reference, taken in consideration with that disclosed by the Silane Coupling Agent article.
	This addresses the limitations in claims 14 and 15.
	For claims 16 and 17, note that the polysiloxane composition can be either a positive or negative composition (page 14, lines 16 and on) such that this would appear to meet the claimed dissolution requirements.
	For claim 18 note that many of the silane coupling agents disclosed in the WO reference meet this refractive index requirement.  For instance (3-glcydioxypropyl) trimethoxysilane has a refractive index of 1.429 and 3-isocyantopropyltrimethoxysilane has a refractive index of 1.42.
	For claims 19 and 23, note that adjusting the amount or volume of silica in the composition of the WO reference, in an effort to take of the properties of benefits of the light scattering particles having different refractive indexes, would have been obvious and well within the skill of the ordinary artisan within routine optimization and/or testing.
	For claim 24 and 26 see page 51 which teaches coating and baking (i.e. curing) and page 50 which teaches various electronic devices.
	For claim 25 note that this property would appear to be the inevitable result of the composition in the WO reference, as this reference teaches each of the required and necessary components found in the composition of claim 14.
Claims 14 to 20 and 23 to 26 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. in view of Ezoe et al
	Niwa et al. teach a photosensitive composition that contains a polysiloxane having units meeting (Ia) in claim 14 and (Ib) in claim 15.  See paragraphs 22 and on, particularly paragraph 23 and 25.  This composition also contains a photosensitive agent (paragraphs 63 and on) and a solvent (paragraph 60).  This contains hollow silica particles for obtaining a cured film with a low refractive index.  See paragraph 36.
	This differs from that claimed in that does not teach that the silica is hydrophobic.
	Ezoe et al. teaches a polysiloxane composition which contains hollow silica particles in an effort to provide a low refractive index composition.  See for instance paragraphs 500 and on.  The silica can be surface treated with a silane coupling agent in an effort to improve dispersion stability and increase the affinity and bonding of the silica with the binder component.  See paragraph 528.
	As such one having ordinary skill in the art would have been motivated by the teachings in Ezoe et al. to surface treat the silica in Niwa et al. with a silane coupling agent in an effort to take advantage of the properties and benefits thereof. As the skilled artisan recognizes, such a treatment reduces the degree of SiOH groups on the surface of the silica and renders the silica hydrophobic.  In this manner the requirements of claims 14 and 15 are rendered obvious by this combination of references.
	For claims 16 and 17, see paragraph 63 of Niwa et al. which refers to positive and negative type compositions such that this would appear to meet the claimed dissolution requirements.  
	For claim 18 note that Ezoe et al. do not specifically teach a silane coupling agent but suggest the use of ones having hydrocarbon groups of from 1 to 18 carbon atoms.  Note then that monomethyl-, dimethyl- and trimethyl- methoxysilanes each have a refractive index of around 1.37.  These are silanes that would have been obvious over the teachings in paragraph 529, such that the skilled artisan would have found the selection of such to have been obvious.  Furthermore, given the fact that Ezoe et al. teach a refractive index for the particles therein of 1.1 to 1.4 (paragraph 522) the skilled artisan would have found the selection of a silane coupling agent with a refractive index within this range to have been obvious.  
	For claim 19, see paragraph 38 of Niwa et al. which teaches a weight content of silica as high as 70 wt% which renders obvious values within the claimed range. 
	For claim 20 see the particle size range found in paragraph 35 of Niwa et al. which overlaps to a significant extent with the claimed range such that one having ordinary skill in the art would have found a size within the claimed range to have been obvious.
	For claim 23 note that adjusting the volume ratio is comparable to adjusting the amount of silica therein and, given the fact that Niwa et al. teach adjusting the amount of silica in an effort to optimize and/or adjust the refractive index, the skilled artisan would have found it obvious to optimize and/or adjust the volume ratio as well.
	For claims 24 and 26 see paragraph 89.
	For claim 25, note again paragraph 89 which teaches, for some utility, a refractive index of 1.45 or lower.
Claims 21 to 22 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. in view of Ezoe et al., further in view of JP 2003/226516, as interpreted by the English language equivalent Mori.
	The combination of Niwa et al. in view of Ezoe et al. fails to teach the mean diameter of the voids in the hollow silica therein.  Please note paragraph 519 in Ezoe et al. which refers to the JP 2003/226516 reference as teaching the production of hollow silicas.
	As can been seen in Mori, the US equivalent of JP 2003/226516, the silica therein has a preferred pore diameter of from 5 to 50 nm, which meets the limitation of claim 21.  See paragraph 33.  Thus since Ezoe et al. suggest such a silica, the skilled artisan would have found the incorporation thereof as the hollow silica in Niwa et al. to have been obvious.
	For claim 22, note that Mori teaches adjusting the pore volume of the silica throughout the teachings therein, such as in paragraph 31, 34 and 35 such that the skilled artisan would have found it obvious to adjust the pore volume in an effort to optimize the properties thereof.  Additionally see paragraph 517 in Ezoe et al. which teaches adjusting the porosity of the silica therein and, while this does not specifically teach volume ratio, from this too the skilled artisan would have been motivated to adjust the ratio of voids or pores in the silica such that a value within the claimed range would have been obvious.  Note that where the general conditions of a claim are disclosed 
in the prior art, discovering the optimum or workable ranges involves only routine 
skill in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
7/1/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765